DETAILED ACTION
Claims 1-20 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanecki et al., U.S. Publication No. 2015/0201293, published on 7/16/2015 (Sanecki).

As to Claim 1, Sanecki discloses (in Fig. 8) a hearing assistance device [800], comprising: a receiver [804] for converting an electrical signal into an audio output; a housing [801] for containing the receiver [804], wherein the housing [801] has an opening through which the receiver [804] is inserted into the housing [801] (See Fig 8), a spout [817] at the top end of the receiver [804] for conducting sound out of the receiver [804]; a spout suspension seal [802] surrounding the receiver's spout [817] within the housing [801] (See Fig. 8); one or more elastomeric bumpers [802] mounted on the bottom end of the receiver [804]; and, wherein the receiver [804] is suspended within the receiver can [801] by the spout suspension seal [802] and the one or more elastomeric bumpers [802] (the spout suspension seal and bumper act as a suspension system for receiver [804]; Para. 0046, lines 11-13), wherein the spout suspension seal [802] surrounds the spout [817] to absorb shocks when the spout [817] vibrates (the spout suspension seal and bumper act as a suspension system for the entire receiver [804] within the housing [801]; Para. 0046, lines 11-13).

As to Claim 2, Sanecki remains as applied above to Claim 1. Sanecki further discloses that the housing [801] is a receiver can (see Fig. 8).

As to Claim 4, Sanecki remains as applied above to Claim 1. Sanecki further discloses that the spout suspension seal [802] surrounds the spout [817] to absorb shocks when the spout [817] vibrates in a direction along a longitudinal axis of the spout [817] as well as in a direction perpendicular thereto (the spout suspension seal absorbs shocks; Para. 0046, lines 11-13, and surrounds the entire spout, so the seal would inherently absorb shocks in all directions radial to the seal; see Fig. 8).

As to Claim 10, Sanecki remains as applied above to Claim 2. Sanecki further discloses that the spout suspension seal [802] is adapted to ensure that the spout [817] contacts the spout suspension seal [802] before the receiver [804] contacts the housing [801] during mechanical shock conditions (the spout suspension seal and bumper act 

As to Claim 13, Sanecki discloses a method for constructing hearing assistance device [800], comprising: suspending a receiver [804] for converting an electrical signal into an audio output (the receiver receives an electrical signal and converts it to sound energy; Para. 0045, lines 5-8) in a housing [801], wherein the housing [801] has an opening through which the receiver [804] is inserted into the housing [801] (See Fig 8), disposing a spout [817] at the top end of the receiver [804] for conducting sound out of the receiver [804]; disposing a spout suspension seal [802] surrounding the receiver's spout [817] within the housing [801] (See Fig. 8); mounting one or more elastomeric bumpers [802] on the bottom end of the receiver [804]; and, wherein the receiver [804] is suspended within the housing [801] by the spout suspension seal [802] and the one or more elastomeric bumpers [802] (the spout suspension seal and bumper act as a suspension system for receiver [804]; Para. 0046, lines 11-13), to absorb shocks when the spout [817] vibrates (the spout suspension seal and bumper act as a suspension system for the entire receiver [804] within the housing [801]; Para. 0046, lines 11-13).

As to Claim 19, Sanecki remains as applied above to Claim 13. Sanecki further discloses that the spout suspension seal [802] is adapted to ensure that the spout [817] contacts the spout suspension seal [802] before the receiver [804] contacts the housing [801] during mechanical shock conditions (the spout suspension seal and bumper act .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanecki et al., U.S. Publication No. 2015/0201293, published on 7/16/2015 (Sanecki), in view of Azmi et al., U.S. Patent No. 9,055,366, patented on 6/9/2015 (Azmi).
Claim 3, Sanecki remains as applied above to Claim 1. Sanecki further discloses a cover assembly [818] for covering the opening of the housing [801] and for containing the receiver's spout [817] when the receiver [804] is mounted within the housing [801]. Sanecki does not explicitly disclose that the cover assembly is mated to an audio tube for conducting sound from the receiver's spout. Sanecki is only directed to the suspension of the receiver within a housing. However, providing an audio tube for a hearing aid receiver assembly was well known in the art of receiver assemblies. Azmi teaches a cover assembly [12] mated to an audio tube [15] for conducting sound from the receiver's [2] spout [7] (See Fig. 1). One of ordinary skill would have combined the audio tube with a cover assembly in such a known manner for transmitting sound, and would have recognized that the combination would have provided a practical application of a receiver in a hearing device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the audio tube taught by Azmi, into the device taught by Sanecki.

As to Claim 6, Sanecki remains as applied above to Claim 1. Sanecki further discloses that the spout suspension seal [802] is an annular ring made of elastic material (the material is a viscoelastic material; Para. 0046, lines 5-6) that radially seals a connection of the receiver’s [804] spout [817] (See Fig. 8). Sanecki does not explicitly disclose that the spout suspension seal radially seals a connection between the receiver’s spout and an audio tube. However, providing such an audio tube and a seal between a receiver’s spout and audio tube was well known. Azmi teaches an audio tube [15], wherein a spout suspension seal [10] seals a connection between the receiver’s [2] spout [7] and the audio tube [15]. One of ordinary skill would have combined the audio tube with the receiver assembly in such a known manner for the purposes of transmitting sound, and would have recognized that the combination would have provided a practical application of a receiver in a hearing device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the audio tube and technique of sealing the spout/tube connection taught by Azmi, into the device taught by Sanecki.

As to Claim 9, Sanecki and Azmi remain as applied above to Claim 3. Sanecki further discloses that the spout suspension seal [802] is adapted to maintain equal pressure in the area of the suspension seal [802] contacting the cover assembly [818] when the receiver [804] is mounted within housing [801] and covered by the cover assembly [818] (the area of contact is symmetrical, therefore the pressure in the contact area would be equal; See Fig. 8).

As to Claim 14, Sanecki remains as applied above to Claim 13. Sanecki further discloses a cover assembly [818] for covering the opening of the housing [801] and for containing the receiver's spout [817] when the receiver [804] is mounted within the housing [801]. Sanecki does not explicitly disclose that the cover assembly is mated to an audio tube for conducting sound from the receiver's spout. Sanecki is only directed to the suspension of the receiver within a housing. However, providing an audio tube for a hearing aid receiver assembly was well known in the art of receiver assemblies. Azmi teaches a cover assembly [12] mated to an audio tube [15] for conducting sound from the receiver's [2] spout [7] (See Fig. 1). One of ordinary skill would have combined the audio tube with a cover assembly in such a known manner for transmitting sound, and would have recognized that the combination would have provided a practical application of a receiver in a hearing device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the audio tube taught by Azmi, into Sanecki’s method of constructing a hearing assistance device..

As to Claim 16, Sanecki remains as applied above to Claim 13. Sanecki further discloses that the spout suspension seal [802] is an annular ring made of elastic material (the material is a viscoelastic material; Para. 0046, lines 5-6) that radially seals a connection of the receiver’s [804] spout [817] (See Fig. 8). Sanecki does not explicitly disclose that the spout suspension seal radially seals a connection between the receiver’s spout and an audio tube. However, providing such an audio tube and a seal between a receiver’s spout and audio tube was well known. Azmi teaches an audio tube [15], wherein a spout suspension seal [10] seals a connection between the receiver’s [2] spout [7] and the audio tube [15]. One of ordinary skill would have combined the audio tube with the receiver assembly in such a known manner for the purposes of transmitting sound, and would have recognized that the combination would have provided a practical application of a receiver in a hearing device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the audio tube and technique of sealing the ..

Claims 5, 7-8, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanecki et al., U.S. Publication No. 2015/0201293, published on 7/16/2015 (Sanecki), in view of Higgins et al., U.S. Patent No. 9,071,918, patented on 6/30/20185 (Higgins).

As to Claim 5, Sanecki remains as applied above to Claim 2. Sanecki further discloses that the spout suspension seal [802] surrounds the spout [817] within the housing [801] (See Fig. 8). Sanecki does not explicitly disclose that the spout suspension seal has a wrap-around tip extending over the end of the spout. However, providing such a shape for a spout suspension seal was well known. Higgins teaches a comparable spout suspension seal [322] that having a wrap-around tip extending over the end of the spout [334] (the tip of the seal folds over; See Fig. 3C). One of ordinary skill in the art could have applied the known improvement of a wrap-around tip structure in the same manner, to the spout suspension seal of Sanecki, to provide the predictable benefits of feedback reduction, and proper sealing (Higgins: Col. 1, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Higgins’ known improvement of a spout suspension seal having a wrap-around tip, into the device taught by Sanecki.

Claim 7, Sanecki remains as applied above to Claim 1. Sanecki does not explicitly disclose that the spout suspension seal forms a ball and socket structure. However, providing such a structure for a spout suspension seal was well known. Higgins teaches a comparable spout suspension seal [104] that forms a ball and socket structure [110] (See Fig. 1). One of ordinary skill in the art could have applied the known improvement of a ball and socket structure in the same manner, to the spout suspension seal of Sanecki, to provide the predictable benefits of feedback reduction, and proper sealing (Higgins: Col. 1, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Higgins’ known improvement of a spout suspension seal in the form of a ball and socket, into the device taught by Sanecki.

As to Claim 8, Sanecki remains as applied above to Claim 1. Sanecki does not explicitly disclose that the spout suspension seal is tulip-shaped. However, providing such a shape for a spout suspension seal was well known. Higgins teaches a comparable spout suspension seal [322] that is tulip-shaped (See Fig. 3C). One of ordinary skill in the art could have applied the known improvement of a tulip-shaped structure in the same manner, to the spout suspension seal of Sanecki, to provide the predictable benefits of feedback reduction, and proper sealing (Higgins: Col. 1, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Higgins’ known improvement of a spout suspension seal having a tulip shape, into the device taught by Sanecki.

Claim 15, Sanecki remains as applied above to Claim 13. Sanecki does not explicitly disclose that the spout suspension seal has a wrap-around tip extending over the end of the spout. However, providing such a shape for a spout suspension seal was well known. Higgins teaches a comparable spout suspension seal [322] that having a wrap-around tip extending over the end of the spout [334] (the tip of the seal folds over; See Fig. 3C). One of ordinary skill in the art could have applied the known improvement of a wrap-around tip structure in the same manner, to the spout suspension seal of Sanecki, to provide the predictable benefits of feedback reduction, and proper sealing (Higgins: Col. 1, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Higgins’ known improvement of a spout suspension seal having a wrap-around tip, into Sanecki’s method of constructing a hearing assistance device.

As to Claim 17, Sanecki remains as applied above to Claim 13. Sanecki does not explicitly disclose that the spout suspension seal forms a ball and socket structure. However, providing such a structure for a spout suspension seal was well known. Higgins teaches a comparable spout suspension seal [104] that forms a ball and socket structure [110] (See Fig. 1). One of ordinary skill in the art could have applied the known improvement of a ball and socket structure in the same manner, to the spout suspension seal of Sanecki, to provide the predictable benefits of feedback reduction, and proper sealing (Higgins: Col. 1, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, 

As to Claim 18, Sanecki remains as applied above to Claim 13. Sanecki does not explicitly disclose that the spout suspension seal is tulip-shaped. However, providing such a shape for a spout suspension seal was well known. Higgins teaches a comparable spout suspension seal [322] that is tulip-shaped (See Fig. 3C). One of ordinary skill in the art could have applied the known improvement of a tulip-shaped structure in the same manner, to the spout suspension seal of Sanecki, to provide the predictable benefits of feedback reduction, and proper sealing (Higgins: Col. 1, lines 35-40). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Higgins’ known improvement of a spout suspension seal having a tulip shape, into Sanecki’s method of constructing a hearing assistance device..

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanecki et al., U.S. Publication No. 2015/0201293, published on 7/16/2015 (Sanecki), in view of Goschke, U.S. Patent No. 4,854,415, patented on 8/8/1989 (Goschke).

As to Claim 11, Sanecki remains as applied above to Claim 1. Sanecki further discloses that the housing [801] and receiver [804] are both generally cuboidal in shape (See Fig. 8). Sanecki does not explicitly disclose that a pair of elastomeric bumpers are mounted at opposite diagonal corners of the bottom end of the receiver. However, providing such elastomeric bumpers was well known. Goscke teaches that a pair of elastomeric (The bumpers are elastic; Col. 2, lines 19-20) bumpers [14] are mounted at opposite diagonal corners of the bottom end of the receiver [4] (See Figs. 3-5). One of ordinary skill in the art could have substituted for the pair of elastomeric bumpers mounted at opposite diagonal corners, for the predictable result of preventing acoustic feedback (Goschke: Col. 2, lines 19-23). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant's invention, to substitute the elastomeric bumpers taught by Goschke, in the hearing assistance device of Sanecki.

As to Claim 20, Sanecki remains as applied above to Claim 13. Sanecki further discloses that the housing [801] and receiver [804] are both generally cuboidal in shape (See Fig. 8). Sanecki does not explicitly disclose mounting a pair of elastomeric bumpers are at opposite diagonal corners of the bottom end of the receiver. However, providing such elastomeric bumpers was well known. Goscke teaches mounting a pair of elastomeric (The bumpers are elastic; Col. 2, lines 19-20) bumpers [14] at opposite diagonal corners of the bottom end of the receiver [4] (See Figs. 3-5). One of ordinary skill in the art could have substituted for the pair of elastomeric bumpers mounted at opposite diagonal corners, for the predictable result of preventing acoustic feedback (Goschke: Col. 2, lines 19-23). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant's invention, to substitute the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanecki et al., U.S. Publication No. 2015/0201293, published on 7/16/2015 (Sanecki), in view of Brimhall, U.S. Patent No. 6,459,800, patented on 10/1/2002 (Brimhall).

As to Claim 12, Sanecki remains as applied above to Claim 1. Sanecki does not explicitly disclose corner braces attached to opposite bottom corners of the receiver. However, providing corner braces on a hearing aid receiver was well known. Brimhall teaches corner braces [220] attached to opposite bottom corners of the receiver [200]. One of ordinary skill in the art could have incorporated the corner braces into the receiver suspension, for the predictable result of vibration isolation and feedback reduction (Brimhall: Col. 7, lines 45-48). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant's invention, to incorporate the corner braces taught by Brimhall, into the hearing assistance device of Sanecki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653